Title: John Gilbank to the Commissioners, 16 November 1778
From: Gilbank, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nantès, 16th. Novr. 1778
     
     Not having received from you any Answer to two letters which I have had the honour to write to you, requesting to be supplied with Money to enable me, with the first Opportunity, to join my Regiment; And as a Convoy is very shortly expected, and the Vessels will be ready to sail, I am compelled to trouble you a third time on the subject, and to assure you that, without such Supply, it will be utterly impossible for me to proceed any further.
     I beg leave to submit to your Consideration, That my requisition is by no means unreasonable, as it falls far short of what is due to me from the Continent of North America.
     It is I believe the Custom of every Nation to supply an Officer, (who shall happen to be taken Prisoner, and, without Breach of Parole, can arrive at any place where there is an Ambassador, Consul or other person in a public Capacity of the Country to which he belongs,) at least, to the Amount of his pay, to enable him to join his Station. No Am­bassador would refuse to supply him, I dare venture to say, to a much greater Amount, if that should not be sufficient, rather than surfer him to want the Protection he has a right to expect.
     If that was not the Case, I do not know what Gentleman would risque his life and Connections, and leave all that is dear to him for the Service of his Country. It certainly is enough to bear all the hardships attendant upon Captivity and Disappointment when it is impossible to come at Relief; But to be exposed to sufferings worse than Captivity itself, and to endure all the Contempt attendant upon want, when within the reach of Protection, is too much.
     Many Arguments might be used to enforce the reason and Necessity of affording such Supplies to Officers in such Situations, But it would be an insult upon the Understanding to endeavour by that means to point it out, As self reflection upon such a subject must of Course be sufficient to convince.
     It appears to me, that Congress will very chearfully allow any Accounts on that head; As I am certain they would wish, and do all in their power, (and sure ’tis their duty) to relieve an Officer of theirs in distress, when that distress is brought upon him by reason of their Service. Wherefore I hope, as soon as the post will admit, (No time being to be left) to receive an Order for such reasonable supplies, as occasion may require and I can assure you I will not abuse that Privilege.
     I need not again mention the great Expence it has been to me in endeavouring to get thus far on my way, after the many disappointments I have met with; and that this application, if to have been avoided, woud not have been made, As I would wish to be thought possessed of a Spirit superior to such Meanness; At the same time I can’t think any Wrong (tho’ my feelings suffer) in asking what I think I have a right to expect.
     If it shou’d be your absolute Determination not to supply me (tho’ I can’t see with what reason or propriety a State Officer shou’d be preferred in that respect to a continental one, which is the Case; [There being a State Officer now here who has an Order to receive what he may want;] As I think if any preference is due ’tis to a Continental one, He being subject to much greater inconveniences, tho’ I wou’d not wish any to be made, As every Officer in the service of the Country ought in similar Situations to be treated alike;) I hope you will not refuse to favour me with an Answer, and the reason of your refusal, As it is a Subject well worthy the legislative Consideration, and on which future instructions ought to be given; Which Answer will enable it to come before the legislature in a proper manner.
     
     But in such Case What I am to do, I know not. In a strange Country without friends. In a Country too where without the Expectation of tenfold interest ’tis impossible to procure Sixpence to save one from perdition. Deprived of those at home. And refused the protection I expected, with some reason, to receive; is a situation not to be wished! and will require something more, than I am capable of, to extricate myself from!
     I will not trespass longer on your Patience at present than to mention that it has been hinted to me by a Gentleman who was lately at Paris, That some Censures have fallen from you on Gentlemen in the Continental Service trifling away their time and not doing All they can to join their Country. If that Censure is by any means aimed at me, I must beg leave to insist, That my Stay here has been unavoidable, and that I have not suffered any Opportunity to escape me, As no Ship whatever has sailed from hence to America since I have been here but those which sailed the day or two after I arrived, and which were so full of Passengers as not to be able to take in any other, and of which I instantly informed you; Neither do I recollect to have heard of any sailing from any other Port; And if I had, I cou’d not have availed myself of them by reason of the want of Money to defray travelling Expences; And if I shou’d be prevented by the same reason from taking Advantage of the Opportunity which will shortly offer, I must beg leave to protest against any delay being occasioned by any fault of mine, and that without Supplies it will be impossible to go.
     If there is any Officer in particular who has delayed and trifled away his time let him be held forth, but a general Censure promiscuously thrown out, I conceive to be, not only ungenerous, but unjust. As to myself I am sure I have no pleasure in staying here but on the Contrary great Dissatisfaction, and would be glad to embrace any Opportunity of getting away.
     I flatter myself You will not take any thing herein mentioned as meant disrespectfully, As I would always wish to treat Gentlemen, especially in a public Character, with All the respect due to them, At the same time not omitting to say any thing necessary to be said.
     I am with respect Honourable Gentlemen Your most Obedient and humble Servant
     
      Jno. Gilbank, 1st. & eldest Lieutenant of the ContinentalRegiment of Artillery of South Carolina
     
    